SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly-Held Company CNPJ/MF 02.558.115/0001-21 NIRE 33.300.276.963 CALL NOTICE – EXTRAORDINARY SHAREHOLDERS’ MEETING The Shareholders of TIM Participações S.A. (“Company”) are called upon, as set forth in the Section Nr. 124 of the Brazilian Law Nr. 6,404/1976, to attend to the Company’s Extraordinary Shareholders’ Meeting, to be held on August 5th, 2011, at 11:00 am, at the Company’s head office, located at Avenida das Américas, Nr. 3,434, 1st Block, 6th floor, Barra da Tijuca, in the City and State of Rio de Janeiro, in order to resolve on the following Agenda: (1) To resolve on the Company’s Long Term Incentive; (2) If approved the matter in item (1) above, to resolve on the setting of maximum global compensation to the Company’s managers, resolved on the Company’s annual shareholders’ meeting held on April 11th, 2011, view of the potential increase in their variable compensation, as a consequence of the implementation of Company’s Long Term Incentive; and (3) Ratify the appointment, by co-optation, of a member from the Company’s Board of Directors, held on the Board of Directors’ meeting held on July 20th, 2011, as set forth in the Section 150 of the Brazilian Law Nr. 6,404/1976 and in Section 20, paragraphs second and forth of Company’s By-laws.
